Exhibit 10.23

MARKWEST ENERGY GP, L.L.C.

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the
          day of                        , 20      , by and between MarkWest
Energy GP, L.L.C., a Delaware limited liability company, and MarkWest Energy
Partners, L.P. (the “Partnership”), a Delaware limited partnership (collectively
and severally referred to herein as the “General Partner”), and the undersigned
Director and/or Officer (“Indemnitees”).

RECITALS

A.            The General Partner is aware that competent and experienced
persons are increasingly reluctant to serve or continue serving as directors or
officers of companies unless they are protected by comprehensive liability
insurance and adequate indemnification due to the increased exposure to
litigation costs and risks resulting from service to such companies that often
bear no relationship to the compensation of such directors or officers.

B.            The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore often fail to provide directors and officers with adequate,
reliable knowledge of the legal risks to which they are exposed or the manner in
which they are expected to execute their fiduciary duties and responsibilities.

C.            The General Partner and the Indemnitees recognize that plaintiffs
often seek damages in such large amounts, and the costs of litigation may be so
great (whether or not the case is meritorious), that the defense and/or
settlement of such litigation can create an extraordinary burden on the personal
resources of directors and officers.


D.            THE GENERAL PARTNER BELIEVES THAT IT IS UNREASONABLE FOR ITS
DIRECTORS, OFFICERS AND AGENTS AND THE DIRECTORS, OFFICERS AND AGENTS OF ITS
SUBSIDIARIES TO ASSUME THE RISK OF JUDGMENTS AND OTHER EXPENSES WHICH MAY OCCUR
IN CASES IN WHICH THE DIRECTOR, OFFICER OR AGENT RECEIVED NO PERSONAL BENEFIT OR
WAS NOT CULPABLE.


E.             THE GENERAL PARTNER RECOGNIZES THAT THE ISSUES IN CONTROVERSY IN
LITIGATION AGAINST A DIRECTOR, OFFICER OR AGENT OF A CORPORATION SUCH AS THE
GENERAL PARTNER OR ITS SUBSIDIARIES ARE OFTEN RELATED TO THE KNOWLEDGE, MOTIVES
AND INTENT OF SUCH DIRECTOR, OFFICER OR AGENT, THAT HE OR SHE IS USUALLY THE
ONLY WITNESS WITH KNOWLEDGE OF THE ESSENTIAL FACTS AND EXCULPATING CIRCUMSTANCES
REGARDING SUCH MATTERS, AND THAT THE LONG PERIOD OF TIME WHICH USUALLY ELAPSES
BEFORE THE TRIAL OR OTHER DISPOSITION OF SUCH LITIGATION OFTEN EXTENDS BEYOND
THE TIME THAT THE DIRECTOR, OFFICER OR AGENT CAN REASONABLY RECALL SUCH MATTERS
AND MAY EXTEND BEYOND THE NORMAL TIME FOR RETIREMENT FOR SUCH DIRECTOR, OFFICER
OR AGENT WITH THE RESULT THAT HE OR SHE, AFTER RETIREMENT OR IN THE EVENT OF HIS
OR HER DEATH, HIS OR HER SPOUSE, HEIRS, EXECUTORS OR ADMINISTRATORS MAY BE FACED
WITH LIMITED ABILITY AND UNDUE HARDSHIP IN MAINTAINING AN ADEQUATE DEFENSE,
WHICH MAY DISCOURAGE SUCH A DIRECTOR, OFFICER OR AGENT FROM SERVING IN THAT
POSITION.


--------------------------------------------------------------------------------


F.             The Board of Directors of the General Partner (the “Board”) has
concluded that, to attract and retain competent and experienced persons to serve
as directors and officers of the General Partner, it is not only reasonable and
prudent but necessary to promote the best interests of the General Partner and
its stockholders for the General Partner to contractually indemnify its
directors and certain of its officers in the manner set forth herein, and to
assume for itself liability for expenses and damages in connection with claims
against such directors and officers in connection with their service to the
General Partner as provided herein.

G.            Section 18-108 of the Delaware Limited Liability Company Act,
under which MarkWest Energy GP, L.L.C. is organized (the “Act”), and Article 9
of the MarkWest Energy GP, L.L.C.’s Amended and Restated Limited Liability
Company Agreement, empowers the MarkWest Energy GP, L.L.C. to indemnify its
members, managers, directors, officers, employees and agents by agreement and to
indemnify persons who serve, at the request of the General Partner, as the
directors, officers, employees or agents of other corporations or enterprises.

H.            The General Partner desires and has requested the Indemnitees to
serve or continue to serve as a director and/or officer of the General Partner,
and the Indemnitees only is willing to serve, or to continue to serve, as a
director and/or officer of the General Partner if the Indemnitees is furnished
the indemnity provided for herein by the General Partner.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.             Definitions.  For purposes of this Agreement, the following terms
shall have the corresponding meanings set forth below:

“Claim” means a claim or action asserted by a Person in a Proceeding.

 “Covered Entity” means the General Partner, any subsidiary or affiliate of the
General Partner or any other Person for which Indemnitees is or was or may be
deemed to be serving at the request of the General Partner, or any subsidiary of
the General Partner, as a director, officer, employee, controlling person, agent
or fiduciary.

“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the MarkWest Energy GP, L.L.C.’s board of directors but is not a party
to any Proceeding then pending with respect to any Indemnification Event.

“ERISA” means Employee Retirement Income Security Act of 1974, as amended, or
any similar Federal statute then in effect.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

“Expenses” means any and all direct and indirect fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage and delivery
service fees and all other disbursements or expenses of any type or nature
whatsoever reasonably incurred by Indemnitees (including fees of investment
bankers,

2


--------------------------------------------------------------------------------


accountants and, subject to the limitations set forth in Section 3(c) below,
reasonable attorneys’ fees) in connection with or arising from an
Indemnification Event, including, without limitation: (i) the investigation or
defense of a Claim; (ii) being, or preparing to be, a witness or otherwise
participating, or preparing to participate, in any Proceeding; (iii) furnishing,
or preparing to furnish, documents in response to a subpoena or otherwise in
connection with any Proceeding; (iv) any appeal of any judgment, outcome or
determination in any Proceeding (including, without limitation, any premium,
security for and other costs relating to any cost bond, supersedes bond or any
other appeal bond or its equivalent); (v) establishing or enforcing any right to
indemnification under this Agreement (including, without limitation, pursuant to
Section 2(c) below), Delaware law or otherwise, regardless of whether
Indemnitees is ultimately successful in such action, unless as a part of such
action, a court of competent jurisdiction over such action determines that each
of the material assertions made by Indemnitees as a basis for such action was
not made in good faith or was frivolous; (vi) Indemnitees’ defense of any
Proceeding instituted by or in the name of the General Partner under this
Agreement to enforce or interpret any of the terms of this Agreement (including,
without limitation, costs and expenses incurred with respect to Indemnitees
counterclaims and cross-claims made in such action); and (vii) any Federal,
state, local or foreign taxes imposed on Indemnitees as a result of the actual
or deemed receipt of any payments under this Agreement, including all interest,
assessments and other charges paid or payable with respect to such payments.

“General Partner Action” means a Proceeding in which a Claim has been brought by
or in the name of the General Partner to procure a judgment in its favor.

An “Indemnification Event” shall be deemed to have occurred if Indemnitees was
or is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was or is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitees is or was or may be deemed a
director, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of
Indemnitees while serving in any such capacity (including, without limitation,
rendering any written statement that is a Required Statement or is made to
another officer or employee of the Covered Entity to support a Required
Statement).

“Independent Legal Counsel” means an attorney or firm of attorneys designated by
the Indemnitees that is satisfactory to a majority of the Disinterested
Directors (or, if there are no Disinterested Directors, the MarkWest Energy GP,
L.L.C.’s board of directors) that is experienced in matters of corporate law and
neither presently is, nor in the twenty-four (24) months prior to such
designation has been, retained to represent: (i) the General Partner or
Indemnitees in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.

“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitees in connection with or arising from an Indemnification
Event.

“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation (i)
with respect to a corporation, its certificate of incorporation and bylaws, (ii)
with respect to a limited liability company, its operating agreement, and (iii)
with respect to a limited partnership, its partnership agreement.

3


--------------------------------------------------------------------------------


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other enterprise or government or agency or
political subdivision thereof.

“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation (formal or informal), inquiry, administrative hearing, appeal or
any other actual, threatened or completed proceeding, whether brought in the
right of a Covered Entity or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative, arbitrative
or investigative nature.

“Required Statement” means a written statement of a Person that is required to
be, and is, filed with the SEC regarding the design, adequacy or evaluation of a
Covered Entity’s internal controls or the accuracy, sufficiency or completeness
of reports or statements filed by a Covered Entity with the SEC pursuant to
federal law and/or administrative regulations, including without limitation, the
certifications contemplated by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended, or any rule or regulation promulgated pursuant thereto.

“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority vote of a quorum consisting
of the Disinterested Directors; (ii) a committee consisting solely of
Disinterested Directors, even if such Persons would not constitute a quorum of
MarkWest Energy GP, L.L.C.’s board of directors, so long as such committee was
designated by a majority of the Disinterested Directors; (iii) in the absence of
any Disinterested Directors and upon the written consent of Indemnitees,
MarkWest Energy GP, L.L.C.’s Class A Member’s disinterested directors; or (iv)
Independent Legal Counsel (in which case, any determination shall be evidenced
by the rendering of a written opinion).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

2.             Indemnification.

(a)           Indemnification of Losses and Expenses.  If an Indemnification
Event has occurred, then, subject to Section 9 below, the General Partner shall
indemnify and hold harmless Indemnitees, to the fullest extent permitted by law,
against any and all Losses and Expenses, provided the Indemnitees acted in good
faith and in a manner Indemnitees reasonably believed to be in, or not opposed
to, the best interests of the General Partner, and, with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitees’ conduct was
unlawful.  The termination of any Proceeding by judgment, court order,
settlement or conviction or on plea of nolo contendere, or its equivalent, shall
not, of itself, create a presumption that Indemnitees (i) did not act in good
faith in a manner which he reasonably believed to be in, or not opposed to, the
best interests of the General Partner, or (ii) with respect to any criminal
Proceeding, had reasonable cause to believe that Indemnitees’ conduct was
unlawful.  Any indemnification provided for herein shall be made no later than
forty-five (45) days after receipt by the General Partner of the Notice as
required by Section 3(a) below and subject additionally to Section 4 below.

4


--------------------------------------------------------------------------------


(b)           Limitation with Respect to General Partner Actions.
Notwithstanding the foregoing, the General Partner shall not indemnify and hold
harmless Indemnitees with respect to any Losses (as opposed to Expenses) in
connection with or arising from any General Partner Action.  Furthermore, the
General Partner shall not indemnify and hold harmless Indemnitees with respect
to any Expenses in connection with or arising from any General Partner Action as
to which the Indemnitees shall have been finally adjudged to be liable to the
General Partner by a court of competent jurisdiction due to Indemnitees’ gross
negligence or willful misconduct of a culpable nature in the performance of
Indemnitees’ duties to the General Partner, unless, and then only to extent
that, any court in which such General Partner Action was brought shall determine
upon application that, despite the adjudication of liability, but in view of all
the circumstances of the case, the Indemnitees is fairly and reasonably entitled
to Expenses for such indemnification as such court shall deem proper.

(c)           Advancement of Expenses.  The General Partner shall advance
Expenses to or on behalf of Indemnitees as soon as practicable, but in any event
not later than 20 days after written request therefore by Indemnitees which
request shall be accompanied by vouchers, invoices or similar evidence
documenting in reasonable detail the Expenses incurred or to be incurred by
Indemnitees.  The Indemnitees hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined that
Indemnitees is not entitled to be indemnified by the General Partner as
authorized under Delaware law.  In the event that the General Partner fails to
pay expenses as incurred by Indemnitees as required by this paragraph,
Indemnitees may seek mandatory injunctive relief from any court having
jurisdiction to require the General Partner to pay expenses as set forth in this
paragraph.  If Indemnitees seeks mandatory injunctive relief pursuant to this
paragraph, it shall not be a defense to enforcement of the General Partner’s
obligations set forth in this paragraph that Indemnitees has an adequate remedy
at law for damages.

(d)           Contribution.  If, and to the extent, the indemnification of
Indemnitees provided for in Section 2(a) above for any reason is held by a court
of competent jurisdiction not to be permissible for liabilities arising under
Federal securities laws or ERISA, then the General Partner, in lieu of
indemnifying Indemnitees under this Agreement, shall contribute to the amount
paid or payable by Indemnitees as a result of such Losses or Expenses (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Covered Entities and all officers, directors or employees of the Covered
Entities other than Indemnitees who are jointly liable with Indemnitees (or
would be if joined in such Proceeding), on the one hand, and Indemnitees, on the
other hand, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Covered Entities and all officers, directors or employees of the
Covered Entities other than Indemnitees who are jointly liable with Indemnitees
(or would be if joined in such Proceeding), on the one hand, and the
Indemnitees, on the other hand, in connection with the action or inaction that
resulted in such Losses or Expenses, as well as any other relevant equitable
considerations.  The relative fault of the Covered Entities and all officers,
directors or employees of the Covered Entities other than Indemnitees who are
jointly liable with Indemnitees (or would be if joined in such Proceeding), on
the one hand, and Indemnitees, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary, and the degree to which their conduct
is active or passive.  No Person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

5


--------------------------------------------------------------------------------


(e)           Actions where Indemnitees is Deceased.  If an Indemnification
Event has occurred, and if prior to, during the pendency of or after completion
of a Proceeding Indemnitees dies, the General Partner shall indemnify and hold
harmless Indemnitees’ heirs, executors and administrators against any and all
Expenses and Losses to the extent Indemnitees would have been entitled to
indemnification pursuant to Sections 2(a) above if Indemnitees were still alive.

3.             Indemnification Procedures.

(a)           Notice of Indemnification Event.  Indemnitees shall give the
General Partner notice as soon as practicable of any Indemnification Event of
which Indemnitees becomes aware, provided that any failure to so notify the
General Partner shall not relieve the General Partner of any of its obligations
under this Agreement, except if, and then only to the extent that, such failure
increases the liability of the General Partner under this Agreement.  In
addition, Indemnitees shall give the General Partner such information and
cooperation as it may reasonably require and as shall be within Indemnitees’
power.

(b)           Notice to Insurers.  If, at the time the General Partner receives
notice of an Indemnification Event pursuant to Section 3(a) above, the General
Partner has liability insurance in effect which may cover such Indemnification
Event, the General Partner shall give prompt written notice of such
Indemnification Event to the insurers in accordance with the procedures set
forth in each of the applicable policies of insurance.  The General Partner
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitees, all amounts payable as a result of such
Indemnification Event in accordance with the terms of such policies; provided
that nothing in this Section 3(b) shall affect the General Partner’s obligations
under this Agreement or the General Partner’s obligations to comply with the
provisions of this Agreement in a timely manner as provided.

(c)           Selection of Counsel.  If the General Partner shall be obligated
hereunder to pay or advance Expenses or indemnify Indemnitees with respect to
any Losses, the General Partner shall be entitled to assume the defense of any
related Claims, with counsel selected by the General Partner and approved by the
Indemnitees in Indemnitees’ reasonable discretion, upon the delivery to
Indemnitees of written notice of its election so to do.  After the retention of
such counsel by the General Partner, the General Partner will not be liable to
Indemnitees under this Agreement for any fees of other counsel subsequently
incurred by Indemnitees with respect to the defense of such Claims; provided
that: (i) Indemnitees shall have the right to employ counsel in connection with
any such Claim at Indemnitees’ expense; and (ii) if (A) the employment of
counsel by Indemnitees has been previously authorized by the General Partner,
(B) counsel for Indemnitees shall have provided the General Partner with written
advice that there may reasonably be expected to exist a conflict of interest
between the General Partner and Indemnitees in the conduct of any such defense,
or (C) the General Partner shall not have in fact retained counsel to assume the
defense or shall not continue to retain such counsel to defend such Claim, then
the fees and expenses of Indemnitees’ counsel shall be at the expense of the
General Partner. The General Partner may not settle or compromise any claim or
consent to the entry of any judgment with respect to which indemnification is
being sought hereunder without the prior written consent of the Indemnitees
(such consent not to be unreasonably withheld).

6


--------------------------------------------------------------------------------


4.             Determination of Right to Indemnification.

(a)           Successful Proceeding.  To the extent Indemnitees has been
successful, on the merits or otherwise, in defense of any Proceeding referred to
in Sections 2(a) or 2(b), the General Partner shall indemnify Indemnitees
against Losses and Expenses incurred by him in connection therewith.  If
Indemnitees is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more but less than all Claims in such
Proceeding, the General Partner shall indemnify Indemnitees against all Losses
and Expenses actually or reasonably incurred by Indemnitees in connection with
each successfully resolved Claim.

(b)           Other Proceedings.  In the event that Section 4(a) is
inapplicable, the General Partner shall nevertheless indemnify Indemnitees,
unless, but then only to the extent that, a Reviewing Party chosen pursuant to
Section 4(c) determines that Indemnitees has not met the applicable standard of
conduct set forth in Sections 2(a) or 2(b), as applicable, as a condition to
such indemnification.

(c)           Reviewing Party Determination. No such indemnification shall be
made, however, unless and until in each specific case there has been a
determination that Indemnitees has met the applicable standard of conduct set
forth in Sections 2(a) or 2(b), as applicable.  As a condition to any such
indemnification, a Reviewing Party chosen by MarkWest Energy GP, L.L.C.’s board
of directors shall make such determination, subject to the following:

(i)            A Reviewing Party so chosen shall act in good faith to assure
Indemnitees a complete opportunity to present to such Reviewing Party
Indemnitees’ case that Indemnitees has met the applicable standard of conduct.

(ii)           Indemnitees shall be deemed to have acted in good faith if
Indemnitees’ action is based on the records or books of account of a Covered
Entity, including, without limitation, its financial statements, or on
information supplied to Indemnitees by the officers or employees of a Covered
Entity in the course of their duties, or on the advice of legal counsel for a
Covered Entity or on information or records given, or reports made, to a Covered
Entity by an independent certified public accountant or by an appraiser or other
expert selected with reasonable care by a Covered Entity.  In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of a Covered Entity shall not be imputed to Indemnitees for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 4(c)(ii) are satisfied, it shall in any
event be presumed that Indemnitees has at all times acted in good faith and in a
manner Indemnitees reasonably believed to be in or not opposed to the best
interests of the General Partner.  Any Person seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.

(iii)          If a Reviewing Party chosen pursuant to this Section 4(c) shall
not have made a determination whether Indemnitees is entitled to indemnification
within forty-five (45) days after receipt by the General Partner of the request
therefore, the requisite determination of entitlement to indemnification shall
be deemed to have been made and Indemnitees shall be entitled to such
indemnification, absent (A) a misstatement by Indemnitees of a material fact, or
an omission of a material fact necessary to make Indemnitees’ statement not
materially misleading, in connection with the request for indemnification, or
(B) a prohibition of such indemnification under applicable law; provided,
however, that such 45-day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the Reviewing Party in good faith
requires such additional time for

7


--------------------------------------------------------------------------------


obtaining or evaluating documentation and/or information relating thereto; and
provided, further, that the foregoing provisions of this Section 4(c)(iii) shall
not apply if (I) the determination of entitlement to indemnification is to be
made by the stockholders of MarkWest Energy GP, L.L.C., (II), a special meeting
of stockholders is called by the board of directors of MarkWest Energy GP,
L.L.C. for such purpose with thirty (30) days after the stockholders are chosen
as the Reviewing Party, (III) such meeting is held for such purpose within sixty
(60) days after having been so called, and (IV)such determination is made
thereat.

(iv)          Change in Control.  If MarkWest Energy GP, L.L.C., the
Partnership, or MarkWest Energy GP, L.L.C.’s Class A Member, MarkWest
Hydrocarbon, Inc. (the “Company”) under goes a Change in Control, the Reviewing
Party shall be the Independent Legal Counsel.  The General Partner agrees that
if there is such a Change in Control, then with respect to all matters
thereafter arising concerning the rights of Indemnitees to Indemnification under
this Agreement or any other agreement or under MarkWest Energy GP, L.L.C.’s
Limited Liability Company Agreement as now or hereafter in effect, Independent
Legal Counsel shall be selected by Indemnitees and approved by the General
Partner (which approval shall not be unreasonably withheld).  Such counsel,
among other things, shall render its written opinion to the General Partner and
Indemnitees as to whether and to what extent Indemnitees would be permitted to
be indemnified under applicable law and this Agreement and the General Partner
agrees to abide by such opinion.  The General Partner agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

For purposes of this Section 4(c)(iv), a “Change in Control” shall mean (a) a
dissolution or liquidation of  a Person, or (b) a consolidation or merger of a
Person with or into any other corporation other entity or person, or any other
corporate reorganization, in which the equity holders of the affected Person
immediately prior to such consolidation, merger or reorganization, own less than
50% of the affected Person’s voting power immediately after such consolidation,
merger or reorganization; provided, however, that a “Change of Control” shall
not include (i) any transaction with an Affiliate or Affiliates of the Company
or any consolidation or merger effected exclusively to change the domicile of
the Company or (ii) the acquisition by John M. Fox, directly or indirectly, of
beneficial ownership of more than 50% of the voting power of the Company.

(d)           Appeal to Court.  Notwithstanding a determination by a Reviewing
Party chosen pursuant to Section 4(c) that Indemnitees is not entitled to
indemnification with respect to a specific Claim or Proceeding (an “Adverse
Determination”), Indemnitees shall have the right to apply to the Court of
Chancery of Delaware, the court in which that Claim or Proceeding is or was
pending or any other court of competent jurisdiction for the purpose of
enforcing Indemnitees’ right to indemnification pursuant to this Agreement,
provided that Indemnitees shall commence any such Proceeding seeking to enforce
Indemnitees’ right to indemnification within one (1) year following the date
upon which Indemnitees is notified in writing by the General Partner of the
Adverse Determination.  In the event of any dispute between the parties
concerning their respective rights and obligations hereunder, the General
Partner shall have the burden of proving that the General Partner is not
obligated to make the payment or advance claimed by Indemnitees.

8


--------------------------------------------------------------------------------


(e)           Presumption of Success.  The General Partner acknowledges that a
settlement or other disposition short of final judgment shall be deemed a
successful resolution for purposes of Section 4(a) if it permits a party to
avoid expense, delay, distraction, disruption or uncertainty.  In the event that
any Proceeding to which Indemnitees is a party is resolved in any manner (other
than by adverse judgment against Indemnitees) including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration, it shall be presumed that Indemnitees has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.

(f)            Expenses Related to this Agreement.  Notwithstanding any other
provision in this Agreement to the contrary, the General Partner shall indemnify
Indemnitees against all Expenses incurred by Indemnitees in connection with any
Proceeding under this Section 4 involving Indemnitees and against all Expenses
incurred by Indemnitees in connection with any other Proceeding between the
General Partner and Indemnitees involving the interpretation or enforcement
(subject to Section 10) of the rights of Indemnitees under this Agreement unless
a court of competent jurisdiction finds that each of the claims and/or defenses
of Indemnitees in any such Proceeding was frivolous or made in bad faith.

5.             Additional Indemnification Rights; Non-exclusivity.

(a)           Scope. The General Partner hereby agrees to indemnify Indemnitees
to the fullest extent permitted by law, even if such indemnification is not
specifically authorized by the other provisions of this Agreement or any other
agreement, the Organizational Documents of any Covered Entity or by applicable
law.  In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of an Delaware
corporation or other entity to indemnify a member of its board of directors or
an officer, employee, controlling person, agent or fiduciary, it is the intent
of the parties hereto that Indemnitees shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of an Delaware corporation or other
entity to indemnify a member of its board of directors or an officer, employee,
controlling person, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties rights and obligations hereunder
except as set forth in Section 9(a) hereof.

(b)           Non-exclusivity.  The rights to indemnification, contribution and
advancement of Expenses provided in this Agreement shall not be deemed exclusive
of, but shall be in addition to, any other rights to which Indemnitees may at
any time be entitled under the Organizational Documents of any Covered Entity,
any other agreement, any vote of stockholders or Disinterested Directors, the
laws of the State of Delaware or otherwise.  Furthermore, no right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion of any right or remedy hereunder or
otherwise shall not prevent the concurrent assertion of any other right or
remedy.  The rights to indemnification, contribution and advancement of Expenses
provided in this Agreement shall continue as to Indemnitees for any action
Indemnitees took or did not take while serving in an indemnified capacity even
though Indemnitees may have ceased to serve in such capacity.

9


--------------------------------------------------------------------------------


6.             No Duplication of Payments.

The General Partner shall not be liable under this Agreement to make any payment
of any amount otherwise identifiable hereunder, or for which advancement is
provided hereunder, if and to the extent Indemnitees has otherwise actually
received such payment, whether pursuant to any insurance policy, the
Organizational Documents of any Covered Entity or otherwise (but specifically
excluding any payment received by the Indemnitees from any insurance policy
maintained by or for the benefit of such Indemnitees (other than the General
Partner) so long as Indemnitees does not by virtue thereof actually retain
duplicative payments).

7.             Mutual Acknowledgement.

Both the General Partner and Indemnitees acknowledge that, in certain instances,
Federal law or public policy may override applicable state law and prohibit the
General Partner from indemnifying its directors and officers under this
Agreement or otherwise.  For example, the General Partner and Indemnitees
acknowledge that the SEC has taken the position that indemnification is not
permissible for liabilities arising under certain Federal securities laws, and
Federal legislation prohibits indemnification for certain ERISA violations. 
Indemnitees understands and acknowledges that the General Partner has
undertaken, or may be required in the future to undertake, with the SEC to
submit the question of indemnification to a court in certain circumstances for a
determination of the General Partner’s right under public policy to indemnify
Indemnitees, and any right to indemnification hereunder shall be subject to, and
conditioned upon, any such required court determination.

8.             Liability Insurance.

(a)           Maintenance of D&O Insurance.  The General Partner hereby
covenants and agrees that, so long as Indemnitees shall continue to serve as an
agent of the General Partner and thereafter so long as Indemnitees shall be
subject to any possible proceeding by reason of the fact that Indemnitees was an
agent of the General Partner, the General Partner, subject to Section 8(c),
shall promptly obtain and maintain in full force and effect directors’ and
officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers, and the General Partner’s Organizational
Documents shall at all times provide for indemnification and exculpation of
officers and directors to the fullest extent permitted under applicable law.

(b)           Rights and Benefits. In all policies of D&O Insurance, Indemnitees
shall be named as an insured in such a manner as to provide Indemnitees the same
rights and benefits as are accorded to the most favorably insured of the General
Partner’s officers and directors.  The General Partner shall advise Indemnitees
as to the general terms of, and the amounts of coverage provide by, any
liability insurance policy described in this Section 8 and shall promptly notify
Indemnitees if, at any time, any such insurance policy will no longer be
maintained or the amount of coverage under any such insurance policy will be
decreased.

(c)           Limitation on Required Maintenance of D&O Insurance. 
Notwithstanding the foregoing, the General Partner shall have no obligation to
obtain or maintain D&O Insurance if the General Partner determines in good faith
that such insurance is not reasonably available, the premium costs for such
insurance are disproportionate to the amount of coverage provided, the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or Indemnitees is covered by similar insurance maintained
by a subsidiary of the General Partner.

10


--------------------------------------------------------------------------------


9.             Exceptions.

Any other provision herein to the contrary notwithstanding, the General Partner
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitees:

(a)           against any Losses or Expenses, or advance Expenses to
Indemnitees, with respect to Claims initiated or brought voluntarily by
Indemnitees, and not by way of defense (including, without limitation,
affirmative defenses and counterclaims), except (i) Claims to establish or
enforce a right to indemnification, contribution or advancement with respect to
an Indemnification Event, whether under this Agreement, any other agreement or
insurance policy, the General Partner’s Organizational Documents of any Covered
Entity, the laws of the State of Delaware or otherwise, (ii) if MarkWest Energy
GP, L.L.C.’s board of directors has approved specifically the initiation or
bringing of such Claim. (iii) if such indemnification is expressly required to
be made by law, or (iv) if such indemnification is provided by MarkWest Energy
GP, L.L.C., in its sole discretion, pursuant to the powers vested in MarkWest
Energy GP, L.L.C. under the Delaware Limited Liability Company Act;

(b)           against any Losses or Expenses, or advance Expenses to
Indemnitees, with respect to any proceeding instituted by Indemnitees to enforce
or interpret this Agreement, if a court of competent jurisdiction determines
that the material assertions made by Indemnitees in such proceeding were not
made in good faith or were frivolous;

(c)           for any amounts paid in settlement of a proceeding unless the
General Partner consents to such settlement, which consent shall not be
unreasonably withheld;

(d)           against any Losses or Expenses, or advance Expenses to
Indemnitees, with respect to Claims arising (i) with respect to an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitees of
securities of the General Partner within the meaning of Section 16(b) of the
Exchange Act or (ii) pursuant to Sections 304 or 306 of the Sarbanes-Oxley Act
of 2002, as amended, or any rule or regulation promulgated pursuant thereto; or

(e)           if, and to the extent, that a court of competent jurisdiction
renders a final, unappealable decision that such indemnification is not lawful.

10.          Remedies of Indemnitees.

(a)           Right to Petition Court.  In the event that Indemnitees makes a
request for payment of Losses and Expenses or a request for an advancement of
Expenses and the General Partner fails to make such payment or advancement in a
timely manner pursuant to the terms of this Agreement, Indemnitees may petition
a court of law to enforce the General Partner’s obligations under this
Agreement.

(b)           Burden of Proof.  In any judicial proceeding brought under this
Section 10, the General Partner shall have the burden of proving by clear and
convincing evidence that Indemnitees is not entitled to payment of Losses and
Expenses hereunder.

(c)           Expenses.  The General Partner agrees to reimburse Indemnitees in
full for any Expenses incurred by Indemnitees in connection with investigating,
preparing for, litigating,

11


--------------------------------------------------------------------------------


defending or settling any action brought by Indemnitees under this Section 10,
or in connection with any claim or counterclaim brought by the General Partner
in connection therewith.

(d)           Validity of Agreement.  The General Partner shall be precluded
from asserting in any Proceeding, including, without limitation, an action under
this Section 10, that the provisions of this Agreement are not valid, binding
and enforceable or that there is insufficient consideration for this Agreement
and shall stipulate in court that the General Partner is bound by all the
provisions of this Agreement.

(e)           Failure to Act Not a Defense.  The failure of the General Partner
(including its Board of Directors or any committee thereof, Independent Legal
Counsel or stockholders) to make a determination concerning the permissibility
of the payment of Losses and Expenses or the advancement of Expenses under this
Agreement shall not be a defense in any action brought under this Section 10,
and shall not create a presumption that such payment or advancement is not
permissible.

11.          Survival of Rights.

(a)           All agreements and obligations of the General Partner contained
herein shall continue during the period Indemnitees is an agent of the General
Partner and shall continue thereafter so long as Indemnitees shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Indemnitees was serving in the
capacity referred to herein.

(b)           The General Partner shall require any successor to the General
Partner (whether direct or indirect, by purchase, merger, consolidation or
otherwise) or to all or substantially all of the business or assets of the
General Partner, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the General Partner would be required to
perform if no such succession had taken place.

12.          Miscellaneous.

(a)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

(b)           Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including with respect to
the General Partner, any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the General Partner) and with respect to Indemnitees, his or her
spouse, heirs, and personal and legal representatives.  The General Partner
shall require and cause any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the General Partner, to
assume and agree to perform this Agreement in the same manner and to the same
extent that the General Partner would be required to perform if no such
succession or assignment had taken place.  This Agreement shall continue in
effect with respect to Claims relating to Indemnification Events regardless of
whether Indemnitees continues to serve as a director, officer, employee,
controlling person, agent or fiduciary of any Covered Entity.

12


--------------------------------------------------------------------------------


(c)           Notice.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given (i) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (ii) upon delivery, if delivered by hand,
(iii) one (1) business day after the business day of deposit with Federal
Express or similar, nationally recognized overnight courier, freight prepaid, or
(iv) one (1) business day after the business day of delivery by confirmed
facsimile transmission, if deliverable by facsimile transmission, with copy by
other means permitted hereunder, and addressed, if to Indemnitees, to
Indemnitees’ address or facsimile number (as applicable) as set forth beneath
Indemnitees’ signature to this Agreement, or, if to the General Partner, at the
address or facsimile number (as applicable) of its principal corporate offices
(attention: Secretary), or at such other address or facsimile number (as
applicable) as such party may designate to the other parties hereto.

(d)           Enforceability.  This Agreement, when executed and delivered by
the General Partner in accordance with the provisions hereof, shall be a legal,
valid and binding obligation of the General Partner, enforceable against the
General Partner in accordance with its terms.

(e)           Consent to Jurisdiction.  The General Partner and Indemnitees each
hereby irrevocably consent to the jurisdiction and venue of the federal or state
courts located in the State of Delaware for all purposes in connection with any
Proceeding which arises out of or relates to this Agreement and agree that any
Proceeding instituted under this Agreement shall be commenced, prosecuted and
continued only in the federal or state courts located in the State of Delaware.

(f)            Severability.  The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision with a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the extent manifested by the provision held invalid, illegal or
unenforceable.

(g)           Choice of Law.  This Agreement shall be governed by and its
provisions shall be construed and enforced in accordance with, the laws of the
State of Delaware, without regard to the conflict of laws principles thereof.

(h)           Subrogation.  In the event of payment under this Agreement, the
General Partner shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitees (other than with respect to any rights of
recovery under any insurance policy maintained by the Indemnitees or by any
Person (other than the General Partner) for and on behalf of the Indemnitees)
who shall execute all documents required and shall do all acts that may be
necessary to secure such rights and to enable the General Partner effectively to
bring suit to enforce such rights.

(i)            Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
a writing signed by the parties to be bound thereby.  Notice of same shall be
provided to all parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

13


--------------------------------------------------------------------------------


(j)            No Construction as Employment Agreement.  Nothing contained in
this Agreement shall be construed as giving Indemnitees any right to be retained
or continue in the employ or service of any Covered Entity.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

MarkWest Energy GP, L.L.C.

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MarkWest Energy Partners, L.P.

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

INDEMNITEES:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

14


--------------------------------------------------------------------------------